 

Exhibit 10.6 



 

Execution Version

 

 

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,

MARKED BY BRACKETS, HAS BEEN EXCLUDED BECAUSE IT IS NOT MATERIAL

AND WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

 

 

 

 



 

 



AMENDED AND RESTATED
INSURED DEPOSIT ACCOUNT AGREEMENT

 

by and among

 

TD BANK USA, NATIONAL ASSOCIATION,

 

TD BANK, NATIONAL ASSOCIATION,

 

AND

 

THE CHARLES SCHWAB CORPORATION

 

November 24, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 





Execution Version



 

Table of Contents

  



  Page 1. Roles 2 2. Terms and Conditions of the Master and Customer Accounts 2
3. Procedures for Establishment of, and Deposits to, the Master Accounts 3 4.
Interest Rate on Deposits 4 5. Fees; Deposit Balances 4 6. Withdrawals from and
Closure of a Master Account 9 7. Registration at the Depository Institutions 9
8. Books and Records Concerning the Customer and Master Accounts 10 9.
Representations and Warranties relating to Broker-Dealers 12 10. Representations
and Warranties of the Depository Institutions 13 11. General Covenants 14 12.
Master Account Description, Statements and Disclosures 16 13. Indemnification 16
14. Term; Termination; Related Procedures 18 15. Survival 20 16. Confidentiality
20 17. Notices 22 18. Expenses 24 19. Governing Law 24 20. Assignment 24 21.
Court Fees and Damages 24 22. Entire Agreement 24 23. Invalidity 24 24.
Counterparts 24 25. Headings 24 26. References to Statutes, Rules or Regulations
25 27. Gramm-Leach-Bliley Compliance and Related Matters 25 28. Litigation 26
29. No Recourse to the Broker-Dealers 26 30. Business Continuity Plan 26 31.
Amendments 27

 

 





32. Benefit of the Parties 27 33. No Agency 27 34. No Waiver 27 35. Amendment
and Restatement of the 2013 IDA 27 36. Authorized Representative of the
Broker-Dealers 27

 

 

 

Exhibits           Exhibit A Fixed and Float Rate Yield Calculations   Exhibit B
Methodology for Calculating Applicable FDIC Deposit Insurance Premium
Assessments   Exhibit C Economic Replacement Value Calculation  



  

ii 



Index of Defined Terms

 



2013 IDA Recitals Affiliate Recitals Agreement Preamble Anti-Money Laundering
Programs ‎11(e) BCP ‎30 Broker-Dealers 1(a) Business Day ‎3(b) Closing Recitals
Confidential Information ‎16(a) Customer Account Recitals Customer Data ‎27(b)
Customer Disclosures 10(h) Customers Recitals Depository Institutions Preamble
Exempt Fixed Rate Obligation Amounts 14(i) Exempt Period 14(i) Exemption Notice
14(i) FDIC Recitals Indemnitee ‎13(c) Indemnitor ‎13(c) Initial Expiration Date
‎14(a) Internal Revenue Code ‎11(b) Master Accounts Recitals Merger Agreement
Recitals Merger Sub 14(i) Non-Renewal Notice 14(i) Regulation D ‎8(b) Schwab
Preamble Service Fee ‎5(a) Sweep Arrangement Fee 5(e) TD Ameritrade Trust
Company Recitals TD Bank Preamble TD Bank USA Preamble TD Parent Recitals TDA
Recitals TDA Broker-Dealers Recitals TDA Clearing Recitals U.S. Money Laundering
and Investor Identification Requirements ‎11(e) Withdrawal Schedule 14(i)



 

iii 



AMENDED AND RESTATED
INSURED DEPOSIT ACCOUNT AGREEMENT

 

This Amended and Restated Insured Deposit Account Agreement, dated as of
November 24, 2019 (as amended, supplemented, restated or otherwise modified from
time to time, this “Agreement”), is by and among TD Bank USA, National
Association, a national bank with its main office in the State of Delaware (“TD
Bank USA”), TD Bank, National Association, a national bank with its main office
in the State of Delaware (“TD Bank,” and together with TD Bank USA, the
“Depository Institutions”) and The Charles Schwab Corporation (“Schwab”). The
Depository Institutions, Schwab and the Broker-Dealers (as defined below) are
each a “party” and collectively, the “parties”. This Agreement shall become
effective upon the Closing (as defined below) without any further action of any
party hereto.

 

Recitals

 

WHEREAS, Schwab is party to the Agreement and Plan of Merger, dated as of the
date hereof (the “Merger Agreement”), by and among Schwab, Americano Acquisition
Corp. (“Merger Sub”) and TD Ameritrade Holding Corporation, pursuant to which,
at the closing and subject to the terms and conditions set forth therein, Merger
Sub will merge with and into TD Ameritrade Holding Corporation and TD Ameritrade
Holding Corporation will become a wholly-owned subsidiary of Schwab (the
“Closing”);

 

WHEREAS, TD Bank USA, TD Bank, The TD Bank (“TD Parent”), TD Ameritrade, Inc.
(“TDA”), TD Ameritrade Clearing, Inc. (“TDA Clearing”) and TD Ameritrade Trust
Company (“TD Ameritrade Trust Company” and together with TD Ameritrade Clearing,
the “TDA Broker-Dealers”) are party to an Insured Deposit Account Agreement,
effective as of January 1, 2013 (the “2013 IDA”) and the parties hereto desire
to enter into this Agreement in order to, effective as of the Closing, amend and
restate the 2013 IDA in its entirety;

 

WHEREAS, the Depository Institutions have established or will establish one or
more money market deposit accounts (as that term is defined in 12 C.F.R. Section
204.2(d)(2)) (the “Master Accounts”) in the names of the Broker-Dealers (as
defined below) as agent and custodian for customers of the Broker-Dealers
(“Customers”), including those Customers that are trust agents, nominees,
custodians or other representatives of others;

 

WHEREAS, each Broker-Dealer will act as agent and recordkeeper with respect to
certain books and records relating to each of its Customers’ individual
beneficial interest in the Master Accounts (each, a “Customer Account”) and will
maintain its deposit account records to reflect at all times the existence of a
relationship that serves as the basis for federal deposit insurance of such
Customer Accounts by the Federal Deposit Insurance Corporation (the “FDIC”),
subject to the terms and conditions of this Agreement;

 

WHEREAS, the parties intend that the Customer Accounts will be eligible for
federal deposit insurance by the FDIC for the maximum aggregate amount of
principal and interest available with respect to each Customer’s aggregate
deposits maintained in a single recognized legal capacity, as evidenced by the
records of the Depository Institutions and the Broker-Dealers pursuant to
applicable laws and regulations;

 

 



WHEREAS, for purposes of this Agreement, “Affiliate” shall mean, for any
specified person, any other person who controls, is controlled by or is under
common control with, such specified person. For purposes of this definition, (a)
“control” (including, with its correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”) as used with respect to any
person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such person, whether
through the ownership of securities or other similar interest, by contract or
otherwise; (b) with respect to the Broker-Dealers, the term Affiliate shall not
be deemed to include TD Parent or any of its subsidiaries; and (c) with respect
to the Depository Institutions and TD Parent, the term Affiliate shall not be
deemed to include Schwab or any of its subsidiaries, including the
Broker-Dealers.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, terms and conditions set forth herein, and intending to be legally
bound hereby, the parties agree as follows:

 

1.   Roles.

 

(a)   Schwab will cause (i) its subsidiaries that are broker-dealers as of the
Closing, including Charles Schwab & Co., Inc. and the TDA Broker-Dealers and
(ii) any other entity that becomes a broker-dealer subsidiary of Schwab
following the Closing (clauses (i) and (ii), collectively, the “Broker-Dealers
”) to make available to their Customers the sweep program contemplated by this
Agreement to the extent necessary for Schwab to satisfy its obligations
hereunder and will cause the Broker-Dealers to take all other actions required
of them pursuant to this Agreement.

 

(b)   The Broker-Dealers will act as the authorized agent, nominee, custodian
and messenger of their respective Customers, and not of the Depository
Institutions, in establishing, maintaining, making deposits to and withdrawals
from, and effecting other transactions in the Master Accounts established and
maintained by the Broker-Dealers at the Depository Institutions. Except as set
forth in Section ‎7, all deposits, withdrawals and other transactions in the
Master Accounts shall only be effected by the Broker-Dealers, as agent for the
Customers, and not directly by the Customers.

 

(c)   The Broker-Dealers will act as recordkeepers in maintaining the
information set forth in Section ‎8 with respect to the Customer Accounts.

 

2.   Terms and Conditions of the Master and Customer Accounts.  Unless otherwise
required by law or regulation, the parties agree that the Master Accounts and
Customer Accounts shall be governed by the following terms and conditions:

 

(a)   no commitment shall be made to pay an interest rate or to employ a method
of calculation of an interest rate on the funds deposited in the Master Accounts
other than as permitted by applicable law, regulation or rule;

 

(b)   there shall be no maturity on the Master Accounts;

 

2



(c)   the Depository Institutions reserve the right to require seven (7) days’
prior notice of any withdrawal of funds from the Master Accounts; provided,
however, that if a Depository Institution elects to exercise its right to
require seven (7) days’ prior notice of any withdrawal of funds from a Master
Account, it shall, subject to applicable regulatory limitations, exercise such
right as to all accounts established at such Depository Institution under 12
C.F.R. Section 204.2(d);

 

(d)   there is no restriction on the number of additional deposits to the
Customer Accounts;

 

(e)   the Master Accounts shall not be transferable;

 

(f)   withdrawals from the Master Accounts shall be permitted only in accordance
with Section ‎6 hereof;

 

(g)   the Master Accounts shall be subject to any and all terms and conditions
as may from time to time be imposed on any money market deposit account
described in 12 C.F.R. Section 204.2(d)(2) by any applicable law, regulation or
rule or by any other determination of any governmental or regulatory authority;

 

(h)   no checks shall be furnished by the Depository Institutions to the
Customers for check writing purposes directly against the Master Accounts or
Customer Accounts; and

 

(i)   no debit cards shall be furnished by the Depository Institutions to the
Customers for debit of funds directly against the Master Accounts or Customer
Accounts.

 

3.   Procedures for Establishment of, and Deposits to, the Master Accounts.

 

(a)   The Master Accounts shall be established on behalf and for the benefit of
the Customers in the name of the Broker-Dealers in each case “for the Exclusive
Benefit of Its Customers” at an office of each of the Depository Institutions
(as may be determined by the Depository Institutions in their sole discretion).
The Master Accounts will be maintained on the books and records of the
Depository Institutions, evidenced by book entry on the account records of the
Depository Institutions in the name of the Broker-Dealers as agent for the
Customers. As set forth in Section 8, and for the purposes set forth therein,
the Broker-Dealers shall maintain account information and deposit records with
respect to the Customer Accounts.

 

(b)   The Broker-Dealers, as agents for their respective Customers, may on any
Business Day deposit federal or other immediately available funds from the
Customer Accounts into the applicable Master Account by wire transfer to the
designated office, accompanied by appropriate instructions. If that wire
transfer together with such instructions is received by the applicable
Depository Institution prior to 6:00 p.m., Eastern Time, on any Business Day,
the funds deposited by such wire transfer shall be credited to the applicable
Master Account on that Business Day. For purposes of this Agreement, “Business
Day” shall mean a day on which the Broker-Dealers and the Depository
Institutions are open for business, but shall not include any Federal Reserve
Bank holiday or any day on which the Fedwire Funds Service is not open for
business.

 

3



(c)   If withdrawals from a Master Account cause the deposit balance therein to
be reduced to zero, the Depository Institution shall nevertheless continue to
maintain such Master Account until the applicable Broker-Dealer notifies the
Depository Institution to close such Master Account.

 

4.   Interest Rate on Deposits.

 

(a)   The interest rate payable by the Depository Institutions on the Master
Accounts for credit to the Customer Accounts during any day shall be such
rate(s) (calculated on the basis of the actual days elapsed of a year of 365
days) as determined by the Broker-Dealers from time to time in their sole
discretion. The interest rate to be paid on funds in the Customer Accounts may
vary depending on the value of the Customer’s assets, including funds on deposit
in such Customer’s Customer Account. The Depository Institutions shall have no
responsibility for setting or for disclosing or monitoring the interest rates
accrued or paid in respect of Customer Accounts. The Broker-Dealers shall notify
the Depository Institutions of the interest rate(s) by e-mail not later than
11:00 a.m., Eastern Time, on each Business Day, or at such other time or in such
other manner as the parties may otherwise mutually agree in writing. If a
Broker-Dealer does not provide such notification to a Depository Institution, or
if a day is not a Business Day, the applicable Master Account shall bear
interest at the interest rate last established for such Master Account pursuant
to this Section ‎4.

 

(b)   Interest shall be calculated daily and credited monthly to the principal
for the Master Accounts on the last Business Day of the calendar month, or on
such other date as may be agreed to by the parties in writing. Interest will
begin to accrue on funds deposited to the Master Accounts on the day on which
such funds are credited to the Master Accounts in accordance with the provisions
of Section ‎3(b) hereof, and will accrue to, but not including, the day on which
funds are withdrawn from the Master Accounts.

 

5.   Fees; Deposit Balances .

 

(a)   From and after the Closing until the earliest of (i) the first date any
TDA Broker-Dealer is merged into another Broker-Dealer that is not a TDA
Broker-Dealer, (ii) June 30, 2021 and (iii) the date the Broker-Dealers (other
than the TDA Broker-Dealers) are operationally able to sweep funds to the
Depository Institutions (such earliest date, the “Initial Period End Date”), the
TDA Broker-Dealers shall be obligated to make available to their Customers
(including any Customer Accounts opened following the Closing) the sweep program
contemplated by this Agreement as the exclusive sweep option for such Customers
and neither the TDA Broker-Dealers nor Schwab will withdraw deposits from the
Master Accounts except to the extent of withdrawals by Customers from their
Customer Accounts. Schwab will use its reasonable best efforts to enact such
operational changes as necessary to enable the Broker-Dealers to sweep funds to
the Depository Institutions as promptly as practicable after Closing. In
addition, Schwab will not, directly or indirectly, encourage or solicit
Customers of the TDA Broker-Dealers to withdraw their funds from their Customer
Accounts or otherwise have their funds not swept to the Depository Institutions.
Notwithstanding the foregoing, the TDA Broker-Dealers shall not sweep to the
Depository Institutions any Customer funds if such Customer requests in writing
that such funds not be swept to the Depository Institutions.

 

4



(b)   If the Initial Period End Date is prior to June 30, 2021, from and after
the Initial Period End Date through June 30, 2021, Schwab will cause the Master
Accounts for all Broker-Dealers to have an amount of aggregate deposits equal to
the amount of aggregate deposits in the Master Accounts as of the Initial Period
End Date (such amount, the “Initial Period Balance”).

 

(c)   From and after July 1, 2021, in any 12 month period, the Broker-Dealers
may reduce the aggregate deposits in the Master Accounts by up to the Reduction
Limit (as defined below) by written notice provided to the Depository
Institutions not less than ninety days prior to the commencement of the 12 month
period during which such reduction will occur; provided that, except during the
Run-Off Period following the expiration or termination of this Agreement, in no
event shall the amount of aggregate deposits in the Master Accounts ever be less
than $50 billion; provided further that, except as set forth in Section 14(i),
the Broker-Dealers shall have no right to terminate any Fixed Rate Obligation
Amounts prior to the applicable maturity date, and accordingly such reduction in
aggregate deposits may only be accomplished by withdrawing deposits that
represent a Fixed Rate Obligation Amount following the maturity date for such
Fixed Rate Obligation Amount or by withdrawing deposits that are not Fixed Rate
Obligation Amounts. From and after July 1, 2021, the amount of aggregate
deposits in the Master Accounts shall not be allowed by Schwab to increase above
the amount that is in such Master Accounts as of the Initial Period End Date, as
reduced from time to time pursuant to this Section 5(c). For the avoidance of
doubt, if there is any reduction of such amount pursuant to this clause (c),
then the amount of aggregate deposits may only decrease further in accordance
with this Section 5(c) but in no event will ever increase.

 

(d)   The “Reduction Limit” means, in any 12 month period, $10 billion, subject
to the adjustments provided below:

 

(i)   if the Initial Period Balance is less than the amount of aggregate
deposits under the 2013 IDA as of immediately prior to the Closing (the “Closing
Balance”), the Reduction Limit will be reduced by the difference between the
Closing Balance and the Initial Period Balance, beginning with the Reduction
Limit in the first 12 month period from and after July 1, 2021, with the
remainder of any such reduction carrying over into any subsequent 12 month
periods from and after July 1, 2022 (for example, if such difference is $20
billion, the Reduction Limit will be reduced to $0 until July 1, 2023);

 

(ii)   if the Initial Period Balance is greater than the Closing Balance, the
Reduction Limit for the 12 month period from and after July 1, 2021 (and subject
to carryover only to the extent permitted by clause (iii) below) will be
increased by the difference between the Initial Period Balance and the Closing
Balance; and

 

(iii)   if, in any 12 month period, the amount of the Fixed Rate Obligation
Amounts maturing in such 12 month period (the “Available Maturity Amount”) is
less than $10 billion (as adjusted in the same manner as the Reduction Limit is
adjusted in Section 5(d)(i) and Section 5(d)(ii)) for such 12 month period, then
the Reduction Limit in the subsequent 12 month period will be increased by the
difference between $10 billion (as adjusted in the same manner as the Reduction
Limit is adjusted in Section 5(d)(i) and Section 5(d)(ii)) for such initial 12
month period and the greater of (x) the Available Maturity Amount and (y) the

 

5



actual amount of the Reduction Limit utilized by Schwab in such 12 month period
(for example, assuming no adjustments from 5(d)(i) and 5(d)(ii), (i) if the
Available Maturity Amount for the applicable 12 month period is $6 billion, and
$7 billion of the Reduction Limit is utilized for such 12 month period (as a
result of Schwab using $1 billion from funds not deployed into Fixed Rate
Obligation Amounts), $3 billion would be carried forward and added to the
Reduction Limit for the next 12 month period, and (ii) if the Available Maturity
Amount for the applicable 12 month period is $6 billion, and $6 billion or less
of the Reduction Limit is utilized, $4 billion would be carried forward and
added to the Reduction Limit for the next 12 month rolling period).
Notwithstanding anything herein to the contrary, during the Exempt Period, the
Reduction Limit will be fixed at $10 billion and, for the avoidance of doubt, in
no event during the Exempt Period shall the amount of aggregate deposits in the
Master Accounts ever be less than $50 billion.

 

(e)   In consideration of the services to be provided by Schwab and the
Broker-Dealers hereunder, the Depository Institutions agree to pay to (or as
directed by) Schwab an aggregate fee (the “Sweep Arrangement Fee”), on a monthly
basis in arrears, not later than 15 calendar days after the end of each calendar
month, in an amount equal to:

 

(i)   the amount computed in accordance with Exhibit A with respect to the
aggregate balances in the Master Accounts during such preceding calendar month;
less

 

(ii)  the actual interest paid by the Depository Institutions during such
preceding calendar month on the Master Accounts pursuant to Section ‎4(a); less

 

(iii)   an annual servicing fee (“Service Fee”) of 15 basis points on the
aggregate average daily balance in the Master Accounts; less

 

(iv)   an amount equal to the product of (x) [***] multiplied by (y) the sum of
(I) the total amount of FDIC deposit insurance premium assessments payable
(including, if applicable, any special FDIC deposit insurance premium
assessments paid; provided, however, that if and to the extent such special
assessment represents a prepayment of assessments for future periods, the
Depository Institutions and Schwab shall enter into good faith negotiations
regarding a payment schedule for the Broker-Dealers to pay their requisite share
of such assessment) by the Depository Institutions each year in respect of or
resulting from the deposits in the Master Accounts plus (II) [***]% of the
incremental cost incurred by the Depository Institutions due to any [***] to the
total base assessment rate applicable to the Depository Institutions in respect
of all other liabilities held at the Depository Institutions, pursuant to the
methodology set forth in Exhibit B.

 

(f)   For purposes of this Section ‎5, the amounts determined pursuant to the
foregoing clauses (e)(iii) and (iv) shall be based on the actual number of days
elapsed in such prior calendar month divided by 365.

 

6



[***]. With respect to the amounts determined pursuant to clause (e)(iv) above,
if at the time of any such payments the actual FDIC assessment for a relevant
period has not been determined, such payments shall be based on good faith
estimates provided by the Depository Institutions, subject to retroactive
adjustment based on final FDIC determination and FDIC assessment payments paid
by the Depository Institutions for the relevant period. In connection with the
foregoing, the Depository Institutions shall provide the Broker-Dealers, within
a reasonable period of time following the end of each calendar quarter, with
statements showing the calculation of FDIC assessments used by the Depository
Institutions to determine the amounts under clause (e)(iv) above during the
immediately preceding calendar quarter. The parties agree that promptly
following the end of each calendar quarter, they will jointly review the amounts
paid to the FDIC and determine the amounts under clause (e)(iv) for the
preceding periods for which final assessment information is available and, if
necessary, adjust between the parties any identified over or under payments.

 

(g)   The mechanics of the payment of the Sweep Arrangement Fee may vary from
time to time as agreed to in writing by the parties. The parties hereto agree
that no portion of the Sweep Arrangement Fee shall compensate the
Broker-Dealers, or reimburse the Broker-Dealers for expenses incurred, in
connection with acting as messenger for their respective Customers. The Sweep
Arrangement Fee shall be allocated between the Depository Institutions as may be
determined by the Depository Institutions in their sole discretion. In the event
that the computation of the Sweep Arrangement Fee in any given month results in
a negative amount, the Broker-Dealers collectively will pay to the Depository
Institutions such amount. For avoidance of any doubt, the Sweep Arrangement Fee
reflects the elements of the various services and interests paid and does not
constitute a derivative contract.

 

(h)   In any calendar week, the Broker-Dealers shall be permitted to designate
in the aggregate up to $1 billion of the amounts on deposit in the Master
Accounts as “Fixed Rate Obligation Amounts”, on the following terms and
conditions:

 

(i)   If a Broker-Dealer elects to designate an amount as a “Fixed Rate
Obligation Amount”, an Authorized Person (as defined below) of such
Broker-Dealer shall inform an Authorized Person of the Depository Institutions
prior to 11 a.m., Eastern time, on a Business Day to provide the Depository
Institutions notice of the amount and maturity date of such new Fixed Rate
Obligation Amount. When the Authorized Person of the Depository Institutions is
determining the Yield in accordance with Exhibit A, an Authorized Person of such
Broker-Dealer shall be entitled to participate electronically with such
Authorized Person of the Depository Institution in connection with such
determination (including by allowing the Authorized Person of such Broker-Dealer
to view or share the computer screen of the Authorized Person of the Depository
Institution).

 

(ii)   By 4 p.m., Eastern time on such Business Day, the Depository Institutions
shall provide such Broker-Dealer with an electronic written confirmation setting
forth the amount, maturity date and Yield (determined in accordance with Note 1
to Exhibit A) of such Fixed Rate Obligation Amount.

 

(iii)   No Fixed Rate Obligation Amount may have a maturity date of [***] from
the investment date (and the Broker-

 

7



Dealers shall have no right to withdraw or reinvest such Fixed Rate Obligation
Amount prior to such maturity date); provided that Exempt Fixed Rate Obligation
Amounts may have a maturity of [***].

 

(iv)   No more than [***]% of the aggregate Fixed Rate Obligation Amounts in the
Master Accounts at any time shall mature in any 12 month period, except to the
extent resulting from the establishment of Exempt Fixed Rate Obligation Amounts.

 

(v)   The Broker-Dealers shall take all necessary steps to ensure that at all
times at least 80% of the aggregate amount of the deposits in the Master
Accounts are designated as Fixed Rate Obligation Amounts, except, at the
Broker-Dealers’ option, during the Exempt Period.

 

(vi)   For clarity, any reference to a “Fixed Rate Obligation Amount” means the
actual dollar amount of such Fixed Rate Obligation Amount and the amount
deposited as such Fixed Rate Obligation Amount.

 

(i)   For purposes of this Section 5, an “Authorized Person” of each of the
Broker-Dealers and the Depository Institutions consists of those persons that
may be specified in writing by each such party to the other from time to time.
“Fixed Rate Obligation Amounts” are deposits that have the terms and conditions
specified by Section 5(h) and Exhibit A.

 

(j)   From and after the Initial Period End Date, the Broker-Dealers will not
sweep (and may not be required by any Depository Institution to sweep) to the
Depository Institutions any Customer funds to the extent such funds would exceed
the Depository Institutions’ aggregate FDIC deposit insurance limits with
respect to any given Customer. From and after the Closing until the Initial
Period End Date, the amount of uninsured Customer funds swept by the
Broker-Dealers to the Depository Institutions will remain consistent with the
amount of uninsured Customer funds swept to the Depository Institutions under
the 2013 IDA as of the Closing, except to the extent caused by withdrawals of
such Customer funds by Customers from their Customer Accounts. Except as
provided by the immediately preceding sentence, the Depository Institutions will
allocate Customer funds among themselves to ensure that, with respect to any
Customer, each Depository Institution has an amount of funds from such Customer
that is less than or equal to the applicable FDIC insurance limit with respect
to such Customer.

 

(k)   In the event any change in applicable laws, rules or regulations or any
guidance, substantive recommendations, requirements, directives, options and
interpretations, policies and guidelines by applicable regulatory authorities
results in an increase to the cost to the Depository Institutions or the Broker
Dealers of implementing, managing and/or overseeing the sweep program
contemplated by this Agreement (including the cost of complying with provisions
of this Agreement), then, to the extent such increase in such costs is greater
than (x) 1 basis point of the aggregate deposits in the Master Accounts (the
“Cost Sharing Threshold”) as of the most recently completed calendar month, but
less than (y)10 basis points of the aggregate deposits in the Master Accounts as
of the most recently completed calendar month (the “Cost Sharing Cap”), then the
Depository Institutions, on the one hand, and the Broker Dealers, on the other
hand, will equally share such increase in costs above the Cost Sharing
Threshold, with the

 

8



party not otherwise responsible for such costs reimbursing the party bearing
such costs for 50% of the increase in such costs above the Cost Sharing
Threshold. If the increase in costs is greater than the Cost Sharing Cap, the
party that is not otherwise responsible for such costs has 30 days to elect to
pay for 100% of the costs above the Cost Sharing Cap. If such party does not
elect to pay for all of such costs, then the other party (i.e., the party that
is bearing such costs) can terminate the Agreement any time, with the Run-Off
Period to begin immediately upon such termination, and with the parties to
continue to share the increase in costs above the Cost Sharing Threshold and
below the Cost Sharing Cap until the end of the Run-Off Period. If such other
party does not elect to terminate the Agreement, the parties will continue to
share equally in the increase in costs above the Cost Sharing Threshold and
below the Cost Sharing Cap. The parties agree to discuss in good faith any ways
to minimize or mitigate such increase (or potential increase) in costs. Such
discussions may occur before the change (or proposed change) that is expected to
result in such increase cost is implemented or effective. For the avoidance of
doubt, no party shall be required to disclose to the other party confidential
supervisory information which by law may not be disclosed.

 

(l)   Notwithstanding anything to the contrary contained in this Section ‎5,
each “Permitted Notional Investment” (as defined in the 2013 IDA) outstanding as
of the Closing shall remain in effect in accordance with its terms, including
with respect to the yield, maturity date and principal amount, and such
“Permitted Notional Investments” shall otherwise be deemed to be Fixed Rate
Obligation Amounts hereunder.

 

6.   Withdrawals from and Closure of a Master Account. Subject to Section 5,
withdrawals from a Master Account may be made prior to 2:00 p.m., Eastern Time,
on any Business Day only by the applicable Broker-Dealer, as agent for its
Customers. All withdrawals shall be made no more than once a day on any Business
Day pursuant to instructions delivered by such Broker-Dealer, or its respective
messenger and are in all cases subject to the requirements of Section 5. Such
Broker-Dealer or messenger, as applicable, shall receive evidence of the
Depository Institution’s receipt of the withdrawal and transfer instructions for
same day funds representing the total of such withdrawals to be made to such
Broker-Dealer as agent for its Customers. If directed by such Broker-Dealer or
its respective messenger, as applicable, the Depository Institution will
transfer funds to accounts at another depository institution. Each Broker-Dealer
agrees that upon its receipt of such payment for withdrawals, the Depository
Institution shall have no further obligation and shall be discharged as to the
Broker-Dealer, and any Customers on whose behalf such payment was made, and that
the Depository Institution shall have no further obligation with respect to the
funds represented by such withdrawal other than the obligation to pay any
accrued and unpaid interest relating to those funds. Any Master Account may only
be closed by the Broker-Dealers, as agent for the Customers, in each case
subject to the requirements of Section 5.

 

7.   Registration at the Depository Institutions.

 

(a) Pursuant to instructions received from a Customer, if a Broker-Dealer so
advises a Depository Institution, such Depository Institution shall record a
money market deposit account on behalf of such Customer on the books and records
of the Depository Institution in the name of such Customer if such Customer
terminates its agency relationship with respect to the applicable Master Account
at the Depository Institution. Upon request, such Broker-Dealer will provide the
Depository Institution with confirmation of such Customer’s instructions. To
facilitate such recordation in the name of

 

9



such Customer, and upon direction by such Customer, the Broker-Dealer shall
reasonably cooperate with the Depository Institution in establishing the
identity of such Customer, including, without limitation, the name, address and
taxpayer identification number of such Customer and such other information as
the Depository Institution may request in order to comply with applicable law.
Upon recordation of a money market deposit account in the name of a Customer,
the provisions of this Agreement shall no longer govern the terms of such
account and such Broker-Dealer shall have no further obligation with respect to
servicing such Customer’s Customer Account.

 

8.   Books and Records Concerning the Customer and Master Accounts.

 

(a)   As agent and custodian for the Customers, each Broker-Dealer will
maintain, in good faith and in the regular course of business, and in accordance
with applicable published requirements of the FDIC (including, without
limitation, FDIC requirements for pass-through deposit insurance coverage),
books and records setting forth the daily balance and accrued interest in the
Customer Accounts and identifying with respect to such Customer Accounts the
names, addresses and social security or tax identification numbers of the
Customers and any representative capacity in which the Customers may be acting.
It is understood that the names, addresses and social security or tax
identification numbers of the Customers, and any representative capacity in
which they may be acting, will be maintained on each Broker-Dealers’ books and
records in its capacity as agent and custodian for the Customers and will not be
disclosed to the Depository Institutions except as otherwise required by law or
this Agreement.

 

(b)   In connection with the Depository Institutions’ compliance with 12 C.F.R.
Part 204 (“Regulation D”), each Broker-Dealer, as recordkeeper for the
Depository Institutions, shall allow independent auditors, examiners and other
authorized representatives of the federal bank regulatory agencies that have
appropriate jurisdiction over the Depository Institutions reasonable access from
time to time upon request to the books and records of such Broker-Dealer, and
each Broker-Dealer shall cooperate with such independent auditors and agencies
to the extent necessary to enable the Depository Institutions to comply with
their obligations under Regulation D and other regulatory guidelines with regard
to such requests for access.

 

(c)   Each Broker-Dealer shall at all times maintain, or cause to be maintained,
an emergency system to ensure that the books and records concerning the Customer
Accounts and Master Accounts will be retrievable within a reasonable period of
time in the event of a computer failure or malfunction.

 

(d)   Each Broker-Dealer may delegate to a third party service provider its
respective duties under this Section ‎8; provided, that (i) the third party
service provider will at all times maintain, or cause to be maintained, an
emergency system to ensure that the books and records concerning the Customer
Accounts and Master Accounts will be retrievable within a reasonable period of
time in the event of a computer failure or malfunction and (ii) each such
Broker-Dealer will remain liable to the Depository Institutions for such
delegated services to the same extent as if such Broker-Dealer had performed it
itself.

 

(e)   Upon request of a Depository Institution, the Broker-Dealers will prepare
and deliver to the Depository Institution, as promptly as is commercially
reasonable, the

 

10



following information with respect to any date(s) designated by the Depository
Institution in electronic form:

 

(i)   a list of all beneficial owners of the applicable Master Account(s) at the
Depository Institution, designated by account number, in which deposits are
being made on that day, setting forth the amount of the deposit to each Customer
Account;

 

(ii)   a list of all beneficial owners of the applicable Master Account(s) at
the Depository Institution, designated by account number, from which withdrawals
are being made on that day, setting forth the amount of the withdrawals from
each Customer Account;

 

(iii)   a statement of the aggregate balance in each applicable Customer Account
after the deposits and withdrawals set forth in the lists described in (i) and
(ii) above, respectively, have been effected;

 

(iv)   a list of all beneficial owners of the applicable Master Account(s) at
the Depository Institution, designated by account number, indicating whether
each beneficial owner is an individual; an organization that is operated
primarily for religious, philanthropic, charitable, educational, political or
other similar purpose and that is not operated for profit; the United States; a
state, county, municipality or political subdivision thereof; or the District of
Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, any territory
or possession of the United States or any political subdivision thereof; and

 

(v)   such other information as the Depository Institution may reasonably
request to facilitate or demonstrate its compliance with Regulation D (or any
successor regulation).

 

(f)   Not later than 15 days following the end of each calendar quarter, the
Broker-Dealers shall furnish to the Depository Institutions such information,
and in such format, as the Depository Institutions may from time to time specify
in connection with the preparation of their quarterly Consolidated Reports of
Condition and Income (Call Reports) or comparable report to be filed with the
OCC, the FDIC or any other member of the Federal Financial Institutions
Examination Council.

 

(g)   Each Broker-Dealer shall at all times comply, and ensure that any third
party service provider to which it delegates any of its respective duties under
this Section ‎8 will at all times comply, with the applicable requirements of
OCC Bulletin 2005-13 (12 C.F.R. Part 30, Appendix B) and OCC Bulletin 2013-29,
and each Broker-Dealer will allow the Depository Institutions access to their
books and records and personnel in order to permit the Depository Institutions
to maintain and assess compliance with the foregoing requirements by such
Broker-Dealer and any such third party service providers.

 

(h)   The Broker-Dealers will provide the Depository Institutions with such
reports as the Depository Institutions may reasonably request from time to time
in connection with their asset/liability management and forecasting programs.

 

(i)   Schwab and the Broker-Dealers will provide on a timely basis to the
Depository Institutions all necessary information and assistance to comply with
applicable laws,

 

11



rules or regulations or interpretations thereof by applicable regulatory
authorities relating to this Agreement, including but not limited to 12 CFR Part
370, FR 2052a and Regulation D, as each may be amended from time to time.

 

(j)   Schwab and the Broker-Dealers will cooperate with the Depository
Institutions in conducting such testing of internal controls and systems
relating to this Agreement as the Depository Institutions may reasonably
request.

 

9.   Representations and Warranties relating to Broker-Dealers. Schwab on behalf
of itself and each Broker-Dealer, represents and warrants to the Depository
Institutions as follows:

 

(a)   Schwab and each of the Broker-Dealers is duly formed, validly existing and
in good standing under the laws of its jurisdiction of organization.

 

(b)   This Agreement constitutes a legal, valid and binding obligation of Schwab
and each of the Broker-Dealers, enforceable against each of them in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
liquidation or other similar laws affecting generally the enforcement of
creditors’ rights.

 

(c)   Schwab and each Broker-Dealer has full power and authority to do and
perform all acts contemplated by this Agreement.

 

(d)   Neither the execution and delivery of this Agreement, the consummation of
the transactions herein contemplated, the fulfillment of, or compliance with,
the terms and provisions hereof, nor the performance of its obligations
hereunder will conflict with, or result in a breach of any of the terms,
conditions or provisions of (i) any material federal law, regulation, order,
regulatory agreement, or rule applicable to Schwab or any Broker-Dealer, (ii)
any material applicable law, rule or regulation of the state in which Schwab or
any Broker-Dealer has its principal place of business or of any regulatory
agency or self-regulatory organization, (iii) the articles of incorporation or
bylaws of Schwab or any Broker-Dealer or (iv) any material agreement to which
Schwab or any Broker-Dealer is a party or by which it may be bound.

 

(e)   Each Broker-Dealer is the authorized representative, agent (or sub-agent)
and nominee (or sub-nominee) for its Customer in establishing, maintaining,
making deposits to and withdrawals from and effecting other transactions in the
Master Accounts and is authorized to give the Depository Institutions
instructions on behalf of the Customers with respect to the Master Accounts; and
the Depository Institutions may conclusively rely without further inquiry on
such instructions given by such Broker-Dealer on behalf of its Customers or
otherwise in connection with this Agreement.

 

(f)   Each Broker-Dealer either has full power and authority to receive on
behalf of, and as agent for, each of the Customers any information, including
disclosure information, that the Depository Institutions may provide in
connection with a Money Market Deposit Account, including any disclosure
information required by law or, if a Broker-Dealer lacks such power and
authority, such Broker-Dealer shall deliver such information directly to the
Customers within any applicable time periods required by law.

 

12



(g)   There is no action, suit, proceeding, inquiry or investigation by or
before any court, governmental agency, public board or body pending or, to the
knowledge of Schwab or the Broker-Dealers, threatened against or contemplated by
any governmental agency which could reasonably be expected to materially impair
the ability of Schwab or the Broker-Dealers to perform their obligations under
this Agreement.

 

(h)   The Anti-Money Laundering Programs (as defined below) have been approved
by properly authorized officers of Schwab, are overseen, implemented, monitored
and enforced by a duly appointed compliance officer and include internal
controls and procedures reasonably designed to prevent and detect suspected
money laundering and terrorism financing activities. The Anti-Money Laundering
Programs provide for ongoing employee training with respect to U.S. Money
Laundering and Investor Identification Requirements and the requirements of such
programs.

 

10.   Representations and Warranties of the Depository Institutions. Each
Depository Institution, severally and not jointly, represents and warrants to
Schwab as follows:

 

(a)   Such Depository Institution is a national banking association organized
and existing under the laws of the United States and regulated by the OCC.

 

(b)   This Agreement constitutes a legal, valid and binding obligation of such
Depository Institution, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, liquidation or
other similar laws affecting the enforcement of creditors’ rights generally or
of creditors of depository institutions the accounts of which are insured by the
FDIC.

 

(c)   Neither the execution and delivery of this Agreement, the consummation of
the transactions herein contemplated, the fulfillment of, or compliance with,
the terms and provisions hereof, nor the performance of its obligations with
respect to the Master Accounts will conflict with, or result in a breach of any
of the terms, conditions or provisions of (i) any material federal banking or
other law, regulation, order, regulatory agreement, or rule applicable to such
Depository Institution or governing the acceptance of deposits, (ii) any
material applicable law, rule or regulation of the state in which such
Depository Institution has its principal place of business or of any regulatory
agency or self-regulatory organization, (iii) the articles of association or
bylaws of such Depository Institution or (iv) any material agreement to which
such Depository Institution is a party or by which it may be bound.

 

(d)   Such Depository Institution has obtained and/or made any consent,
approval, waiver or other authorization of or by, or filing or registration
with, any court, administrative or regulatory agency or other governmental
authority of the federal government or the state in which such Depository
Institution has its principal place of business that is required to be obtained
by the Depository Institution in connection with the execution, delivery or
performance by the Depository Institution of this Agreement or the consummation
by the Depository Institution of the transactions contemplated by this Agreement
including, without limitation, the offering of Money Market Deposit Accounts to
the Customers.

 

13



(e)   The deposits made at such Depository Institution are insured by the FDIC
to the fullest extent permitted by law and the Customer Accounts will be
eligible for FDIC insurance for each Customer identified on the records
maintained pursuant to Section ‎8 for each recognized legal capacity for which
the Customer is eligible, subject to (i) FDIC aggregation rules for other
accounts held by a Customer with such Depository Institution and (ii) such
Depository Institution recording the Master Accounts as set forth in Section ‎3.

 

(f)   As of the date hereof, such Depository Institution is “well capitalized,”
as defined in 12 C.F.R. Section 337.6, and may accept, renew or roll over
“brokered deposits,” as defined in 12 C.F.R. Section 337.6, without obtaining a
waiver from the FDIC. Such Depository Institution will notify the Broker-Dealers
promptly (and in any event within two (2) Business Days of learning of the
relevant occurrence) upon the occurrence of any event that causes, or could
reasonably be expected to cause, any changes in such Depository Institution’s
capital category.

 

(g)   There is no action, suit, proceeding, inquiry or investigation by or
before any court, governmental agency, public board or body pending or, to the
knowledge of such Depository Institution, threatened by any governmental agency
which could reasonably be expected to materially impair the ability of such
Depository Institution to perform its obligations under this Agreement.

 

(h)   The information provided by such Depository Institution expressly for
inclusion in the Broker-Dealers’ disclosures to Customers (collectively, the
“Customer Disclosures”) is true and accurate in all material respects.

 

(i)   As of the date hereof, such Depository Institution is not the subject of
or party to a memorandum of understanding or any supervisory agreements,
mandated board resolutions, cease-and-desist orders, consent agreements, or
regulatory restrictions that would, directly or indirectly, materially impair
its ability to perform its obligations under this Agreement.

 

(j)   Deposits of Customers in the Master Accounts at such Depository
Institution are entitled to the priority provided to “deposit liabilities” by
Section 11(d)(11) of the Federal Deposit Insurance Act, as amended, and
applicable regulations thereunder.

 

(k)   No applicable law or regulation of the state of such Depository
Institution’s principal place of business or any political subdivision thereof
imposes any state or local income or franchise tax with respect to any
Customer’s interest in a Master Account established by a nonresident of such
state.

 

11.   General Covenants.

 

(a)   Each Broker-Dealer, as recordkeeper for the Depository Institutions, will
maintain the applicable Master Accounts in accordance with the definition of
“savings deposit” in 12 C.F.R. Section 204.2(d)(2), and interpretations of the
Federal Reserve thereunder, including the transfer and withdrawal restrictions
contained therein.

 

14



(b)   Each Broker-Dealer will prepare and file, on a timely basis and in the
manner prescribed by the Internal Revenue Code of 1986, as amended (the
“Internal Revenue Code”), and applicable regulations thereunder, all information
returns that may be required by such Broker-Dealer in whatever capacity with
respect to its respective Master Accounts (with the customary copies thereof for
state and local taxing authorities) and will furnish a copy of all information
returns and notifications prescribed by the Internal Revenue Code and applicable
regulations thereunder with respect to any Customer holding a Money Market
Deposit Account at the Depository Institution(s) to the Customer; provided,
however, that in the event such Broker-Dealer does not have available to it the
information required to complete such information return and such information is
available to the Depository Institution(s), such Broker-Dealer shall request
such information from the Depository Institution(s) and upon receipt of such
information in a timely manner, such Broker-Dealer shall prepare and file such
return in an timely manner. Each Broker-Dealer will cause to be obtained and
retained in its files any necessary exemption certificates from its respective
Customers with respect to the filing of any information return and the
withholding of taxes.

 

(c)   Each Broker-Dealer will withhold in a timely and proper manner any and all
taxes required to be withheld under applicable law in connection with the
payment or crediting of any interest on any beneficial interest in the
applicable Master Accounts and will pay in a timely and proper manner such
amount to the appropriate governmental agency or its designated agent.

 

(d)   Each Broker-Dealer shall, with respect to their Customer Accounts, comply
with applicable U.S. Money Laundering and Investor Identification Requirements
and implement, verify and maintain appropriate procedures to verify suspicious
transactions and the source of funds for the Customer Accounts.

 

(e)   Each Broker-Dealer has implemented and will maintain appropriate programs
(“Anti-Money Laundering Programs”) reasonably designed to ensure compliance with
all regulations, orders and policies concerning matters such as the identity of
the Customers and the sources of funds that are handled pursuant to this
Agreement, including the Bank Secrecy Act and the USA PATRIOT Act, and all
regulations issued thereunder, Executive Order No. 13224 and the regulations
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (together, “U.S. Money Laundering and Investor Identification
Requirements”).

 

(f)   Each Broker-Dealer will provide prompt notice to the Depository
Institutions of any material changes to the Anti-Money Laundering Programs and
will also provide, within 30 days after the end of each fiscal year for Schwab,
an annual Wolfsburg certification that confirms, among other things, that for
the relevant period the Broker-Dealers have maintained an Anti-Money Laundering
Program that is reasonably designed to comply with applicable U.S. Money
Laundering and Investor Identification Requirements and such other information
as the Depository Institutions may reasonably require from time to time to
verify such Broker-Dealer’s compliance with applicable U.S. Money Laundering and
Investor Identification Requirements.

 

(g)   Each Depository Institution shall provide all services specified herein to
be provided by the Depository Institution in accordance with industry practices;
provided,

 

15



however, that in the event any applicable regulation, statute or rule changes or
any new applicable regulation, statute or rule is enacted, the parties shall
negotiate in good faith to determine appropriate service levels.

 

(h)   Each Depository Institution agrees to provide written notice to Schwab as
promptly as reasonably practicable if TD no longer owns or controls, directly or
indirectly, a majority of the issued and outstanding voting securities of either
or both Depository Institutions.

 

(i)   Each Depository Institution will provide notification as promptly as
reasonably possible (and in any event within 2 days of learning of the relevant
action or information) to Schwab of any action by the FDIC or by such Depository
Institution to terminate such Depository Institution’s FDIC insured status.

 

(j)   The Master Accounts will not at any time be subject to any right, charge,
security interest, lien or claim of any kind against the Broker-Dealers in favor
of the Depository Institutions or any person claiming through the Depository
Institutions, and the Depository Institutions will not exercise any right of
set-off or recoupment against the Master Accounts.

 

12.   Master Account Description, Statements and Disclosures.

 

(a)   Schwab and the Broker-Dealers shall provide each Customer with Customer
Disclosures setting forth a description of the terms and conditions of the
Customer Accounts, including applicable interest rates, and Master Accounts
prior to the Customer’s funds being swept to a Master Account. The
Broker-Dealers agree to provide any amendments to the Customer Disclosures to
the Depository Institutions for their review and approval prior to providing the
amended Customer Disclosures to Customers.

 

(b)   The Broker-Dealers agree to periodically provide each Customer with a
statement on a monthly, quarterly or other basis permitted by law, which shall
reflect each deposit to or withdrawal from the Customer Account during the
previous period, the closing balance of such Customer Account at the end of the
previous period, and the amount of interest earned on funds in such Customer’s
Customer Account during the previous period. The parties acknowledge that the
Depository Institutions will have no responsibility for providing such periodic
statements or for the completeness or accuracy thereof.

 

(c)   Upon establishment of a Customer Account by a Customer, the Broker-Dealers
shall provide the Customer with information regarding the date of the initial
deposit to the applicable Master Account, the name of the Depository
Institution, and the fact that the Broker-Dealers will receive from the
Depository Institution the fee described in Section ‎5 hereof. The information
may be furnished by the Broker-Dealers in the form of a trade confirmation or a
customer transaction statement.

 

13.   Indemnification.

 

(a)   Each Depository Institution agrees, severally and not jointly, to
indemnify and hold harmless Schwab and the Broker-Dealers and their Affiliates,
and their respective officers, directors, employees, agents and contractors,
from and against any liability, claim, cost or expense (including court costs
and attorneys’ fees) arising out of such Depository Institution’s

 

16



material breach of any of its representations, warranties, covenants or other
agreements set forth in this Agreement.

 

(b)   Schwab agrees to indemnify and hold harmless the Depository Institutions
and their Affiliates, and their respective officers, directors, employees,
agents and contractors, from and against any liability, claim, cost or expense
(including court costs and attorneys’ fees) arising out of a material breach of
any of representations, warranties, covenants or other agreements of Schwab or a
Broker-Dealer set forth in this Agreement.

 

(c)   For purposes of this Section ‎13, the party obligated to provide the
indemnity described in Sections ‎13(a) and ‎13(b) will be referred to as the
“Indemnitor” and the party receiving the benefit of such indemnity will be
referred to as the “Indemnitee.” The Indemnitee shall give the Indemnitor prompt
notice of any claim for indemnification; provided, that the Indemnitee’s failure
to give such prompt notice shall not relieve the Indemnitor of its
indemnification obligation except to the extent that the Indemnitor was
materially prejudiced by such failure. The Indemnitor shall have no obligation
pursuant to Section ‎13(a) or ‎13(b), as applicable, unless the Indemnitee
permits the Indemnitor to assume and control the defense of the related claim,
suit, action or proceeding, with counsel chosen by the Indemnitor (who must be
reasonably acceptable to the Indemnitee). The Indemnitor shall not enter into
any settlement or compromise of any such claim, suit, action or proceeding
without the Indemnitee’s prior written approval, which approval shall not be
unreasonably withheld.

 

(d)   Notwithstanding the foregoing, the Indemnitee may, at its own option and
expense, employ counsel to monitor any claim for which it is entitled to
indemnification under this Section ‎13, and counsel for the Indemnitor shall
provide cooperation and assistance to such counsel for the purpose of apprising
the Indemnitee of the status of such proceeding, including the status of
settlement negotiations, if any. Nothing in this Agreement shall be deemed to
limit or eliminate the right of a party at any time to waive indemnification to
which it is otherwise entitled pursuant to this Section ‎13 by independently
defending or settling any claim on its own behalf; provided, that the party
exercising this right will provide the other party with prompt written notice of
its intent to do so, and such party agrees that it will not be entitled to seek
any other remedy against the other with respect to the subject matter of the
claim for which it has waived indemnification.

 

(e)   Notwithstanding any other provision herein, neither party will be liable
to the other for:

 

(i)   special, indirect, consequential, punitive, exemplary or incidental
damages of the other party of any kind, including but not limited to lost
profits, lost savings, and loss of use of facility or equipment, regardless of
whether arising from breach of contract, warranty, tort, strict liability or
otherwise, even if advised of the possibility of such losses or damages or if
such losses or damages could have been reasonably foreseen, except in any such
case for amounts awarded by a final judicial determination or settlement to
third parties; or

 

(ii)   any delay or failure to perform its obligations under this Agreement to
the extent that such delays or failures result from causes or circumstances
beyond its reasonable control, including, but not limited to, failure of
electronic or mechanical

 

17



equipment, strikes, failure of common carrier or utility systems, severe
weather, market disruptions, or other causes commonly known as “acts of God”; in
any such event, in order to be so excused from such delay or failure to perform,
the party so affected must give notice of the cause of such delay or failure to
the other party as promptly as practicable and use reasonable efforts to remedy
the cause of such delay or failure if practicable and take all reasonable
actions as may be appropriate to continue performance under this Agreement.

 

14.   Term; Termination; Related Procedures.

 

(a)   The initial term of this Agreement shall expire on July 1, 2031 (the
“Initial Expiration Date”) and will automatically renew for a term that is five
(5) years from such Initial Expiration Date (for purpose of clarity, such
initial renewal term would expire on July 1, 2036) and from each subsequent
fifth anniversary of the prior expiration date unless, in the case of any such
renewal term, Schwab, on the one hand, or the Depository Institutions, on the
other hand, have given the other written notice of non-renewal at least two (2)
years prior to (x) the Initial Expiration Date (for purposes of clarity, such
date of notice being July 1, 2029), or (y) prior to the expiration date of any
subsequent renewal term of this Agreement. If none of the parties gives written
notice of non-renewal at least two (2) years prior to the end of a five-year
renewal term, this Agreement shall automatically renew for a successive
five-year term at the end of such renewal term.

 

(b)   The Depository Institutions shall have the right to terminate this
Agreement by written notice to Schwab (i) in order to comply with any order or
directive received by the Depository Institutions or TD Parent from any
applicable regulatory agency, including, without limitation, OSFI, the Federal
Reserve, the OCC and the FDIC, to terminate this Agreement or (ii) pursuant to
Section 5(k) above.

 

(c)   Schwab shall have the right to terminate this Agreement by written notice
to the Depository Institutions (i) in order to comply with any order or
directive received by Schwab or the Broker-Dealers from any applicable
regulatory agency, including, without limitation, the Securities and Exchange
Commission, the Financial Industry Regulatory Authority or the Federal Reserve,
to terminate this Agreement or (ii) pursuant to Section 5(k) above.

 

(d)   Schwab and the Depository Institutions shall each have the right to
terminate this Agreement by written notice to the other if TD Parent no longer
owns, directly or indirectly, a majority of the issued and outstanding shares of
common stock of either or both of the Depository Institutions; provided, that
Schwab shall not have a right of termination pursuant to this Section ‎14(d) as
long as TD Parent, directly or indirectly, is able to provide the Broker-Dealers
through an Affiliate of TD Parent, without material interruption to their
Customers, with sweep deposit accounts on terms, including product terms,
economics (including, but not limited to, pricing) and FDIC deposit insurance
coverage, at least as favorable in all material respects as offered to the
Broker-Dealers hereunder immediately prior to the date on which the termination
event provided for in this Section ‎14(d) first occurred.

 

(e)   Schwab and the Depository Institutions shall each have the right to
terminate this Agreement by written notice to the other if both Depository
Institutions are

 

18



deemed (x) “adequately capitalized,” as defined in 12 C.F.R. Section 337.6, and
has failed to obtain the waiver referenced in 12 C.F.R. Section 337.6(c) within
180 days of such Depository Institutions being deemed adequately capitalized, or
(y) “undercapitalized,” as defined in 12 C.F.R. Section 337.6 or any lower
category set forth therein; provided, that Schwab shall not have a right of
termination pursuant to this Section ‎14(e) as long as TD Parent, directly or
indirectly, is able to provide the Broker-Dealers, through an Affiliate of TD
Parent without material interruption to their Customers, with sweep deposit
accounts on terms, including product terms, economics (including, but not
limited to, pricing) and FDIC deposit insurance coverage, at least as favorable
in all material respects as offered to the Broker-Dealers hereunder immediately
prior to the date on which the termination event provided for in this Section
‎14(e) first occurred, provided further that if at any time the Depository
Institutions are either (a) deemed to be “adequately capitalized” as defined in
12 C.F.R. Section 337.6 and have not received and continue to benefit from an
effective waiver referenced in 12 C.F.R. 337.6(c) within the 180 day period
referenced in clause (x) above, or (b) deemed to be “undercapitalized” as
defined in 12 C.F.R. Section 337.6 or any other lower category set forth
therein, then Schwab and the Broker Dealers shall have the right to sweep new or
rollover funds (but, for the avoidance of doubt, not the right to terminate any
Fixed Rate Obligation Amounts prior to the applicable maturity date) to one or
more other depository institution of their choice (which may, for the avoidance
of doubt, include one or more depository institution controlled by Schwab), but
only for such period of time until the Depository Institutions no longer are
viewed as falling within conditions (a) or (b) above.

 

(f)   In the event that Schwab or any Broker-Dealer, on the one hand, or the
Depository Institutions, on the other hand, materially breaches any of their
respective covenants set forth in this Agreement, as applicable, and fails to
cure such breach within 90 days of receipt of written notice of such breach from
the non-breaching parties if any regulatory action is required to cure such
breach (or, if no regulatory action is required to cure such breach, within 45
days of receipt of written notice of such breach), the non-breaching parties
shall have the right to terminate this Agreement upon written notice to the
breaching parties.

 

(g)   Each of the parties agree that it will not exercise its right to terminate
this Agreement (unless in the case of a termination pursuant to Section ‎14‎(b)
or Section ‎14‎(c) an immediate termination of this Agreement is required to
comply with any applicable law, regulation, order or directive) until the CEO of
Schwab and the CEO of TD Parent have had a reasonable opportunity to discuss the
circumstances that give rise to the right of termination and are unable to
resolve the matter within ninety (90) days after the referral of the matter to
them.

 

(h)   Any termination of this Agreement pursuant to Sections ‎14(b)-14(f) shall
become effective in accordance with the term thereof, in which case the
Agreement shall immediately enter the Run-Off Period (as defined below) (unless
and to the extent, in the case of a termination pursuant to Section ‎14‎(b) or
Section ‎14‎(c), such Run-off Period is not permitted by applicable laws,
regulations, orders or directives, in which case such run-off shall be conducted
in compliance with such applicable laws, regulations, orders or directives). In
the case of an expiration of this Agreement pursuant to Section 14(a), upon such
expiration, this Agreement then shall enter the Run-Off Period. The “Run-Off
Period” is the period in which (a) the amount of aggregate deposits in the
Master Accounts shall not be allowed by Schwab to increase above

 

19



the amount that is then in such Master Accounts; and (b) the Broker-Dealers
shall reduce the aggregate deposits in the Master Accounts without regard to the
Reduction Limit or the $50 billion floor set forth in Section 5; provided that,
except as set forth in Section 14(i), the Broker-Dealers shall have no right to
terminate any Fixed Rate Obligation Amounts prior to the applicable maturity
date and upon the applicable maturity date shall withdraw all deposits subject
to such Fixed Rate Obligation Amounts.

 

(i)   Upon expiration of the Agreement pursuant to Section 14(a) (and, for the
avoidance of doubt, not in connection with a termination of this Agreement
pursuant to Sections ‎14(b)-14(f)), the Broker-Dealers may, upon at least two
years’ prior written notice prior to the expiration date (the “Non-Renewal
Notice”), in the Run-Off Period (but, for the avoidance of doubt, not until the
Run-Off Period has commenced), withdraw deposits from Fixed Rate Obligation
Amounts prior to the maturity date of such Fixed Rate Obligation Amounts,
subject to paying the Depository Institutions the Economic Replacement Value (as
defined below) with respect to such Fixed Rate Obligation Amounts. Such
Non-Renewal Notice must set forth the schedule for deposits (including the Fixed
Rate Obligations) to be withdrawn (the “Withdrawal Schedule”) during the Run-Off
Period (for clarity, such withdrawal will not begin earlier than the
commencement of the Run-Off Period) and the Depository Institutions can select
the actual date of termination of such Fixed Rate Obligation Amounts, provided
such date shall be no earlier than 60 days before the scheduled withdrawal date
in the Withdrawal Schedule and no later than the scheduled withdrawal date in
the Withdrawal Schedule. Upon delivery of written notice (“Exemption Notice”) to
the Depository Institutions at least two years prior to the beginning of the
Exempt Period (as defined below), the Broker-Dealers may during the five year
period prior to the expiration of the term of this Agreement as determined
pursuant to Section 14(a) (such five year period, the “Exempt Period”) establish
new Fixed Rate Obligation Amounts (the “Exempt Fixed Rate Obligation Amounts”)
that comply with the requirements set forth in Section 5. In a Non-Renewal
Notice, the Broker-Dealers may also establish Exempt Fixed Rate Obligation
Amounts that have maturity dates consistent with the Withdrawal Schedule and
comply with the requirements set forth in Section 5.

 

(j)   For purposes of this Agreement, “Economic Replacement Value” has the
meaning given to it in Exhibit C.

 

(k)   Any right to terminate this Agreement pursuant to Sections ‎14(b)-14(f)
shall not be deemed to be the exclusive remedy for breach of this Agreement but
shall be in addition to all other remedies under this Agreement or available at
law or in equity.

 

15.   Survival. Following expiration or termination of this Agreement pursuant
to Section ‎14 hereof, Sections ‎13, 14, ‎15, ‎16, ‎19, ‎20, ‎21, ‎24, ‎25 and
‎27 shall survive any such expiration or termination. All other sections of this
Agreement shall survive until the Master Accounts established at the Depository
Institutions are closed.

 

16.   Confidentiality.

 

(a)   Schwab and the Depository Institutions mutually acknowledge that, in the
course of their dealings with each other in connection with this Agreement, each
may learn Confidential Information of or concerning the other party or third
persons to whom the other

 

20



party has an obligation of confidentiality. For the purposes of this Agreement,
“Confidential Information” shall mean, with respect to any person, any
confidential, business, trade secret, proprietary or other like information that
is provided, produced or disclosed by such person in connection with performance
of this Agreement, whether in written, electronic or oral form, whether tangible
or intangible, and whether or not labeled or designated as “confidential.”
Confidential Information also includes any information regarding the contents of
this Agreement.

 

(b)   Each party shall treat all Confidential Information received from the
other party as proprietary, and shall not disclose such Confidential Information
orally or in writing to any third party without the prior written consent of the
other applicable party, and shall not appropriate any of such Confidential
Information for its own use or for the use of any other person. Without limiting
the foregoing, each party agrees to take at least such precautions to protect
the other party’s Confidential Information as it takes to protect its own
Confidential Information, but in no event shall such precautions be less than
reasonable or as required by applicable law.

 

(c)   Upon the request of another party following the termination of the
Agreement and the closing of the Master Accounts, each party shall (a) return to
such other party all tangible items containing any of such other party’s
Confidential Information, including all copies, abstractions and compilations
thereof, and (b) remove from its computer systems any record in electronic form
that contains any of such other party’s Confidential Information, including all
copies, abstractions and compilations thereof, without retaining any copies of
the items required to be returned. Any party may further require that the other
parties certify in writing that they have fulfilled their obligations under this
Section ‎16(c).

 

(d)   Notwithstanding anything herein to the contrary, each party may keep
records of the other parties’ Confidential Information for recordkeeping as
required by applicable law; provided, that the confidentiality of all such
Confidential Information is maintained in a manner consistent with the
requirements of this Agreement. The obligations of this Section ‎16 extend to
the employees, agents, service providers and subcontractors of each party and
their respective Affiliates, and each party shall inform such persons of their
obligations under this Section ‎16.

 

(e)   Nothing in this Agreement shall be construed to restrict disclosure or use
of any information otherwise constituting Confidential Information that: (a) was
in the possession of or rightfully known by the recipient, without an obligation
to maintain its confidentiality, prior to receipt from the other party; (b) is
or becomes generally known to the public without violation of this Agreement;
(c) is obtained by the recipient in good faith from a third person having the
right to disclose it without an obligation of confidentiality; or (d) is
independently developed by the receiving party without the participation of any
persons who have had access to the other party’s Confidential Information.

 

(f)   Each party shall, upon learning of any unauthorized disclosure or use of
another party’s Confidential Information, notify such other party promptly and
cooperate fully with such party in protecting its Confidential Information.

 

21



(g)  If any party believes it is required, by applicable law or by a subpoena or
order of a court, regulatory agency or self-regulatory organization having
appropriate jurisdiction, to disclose any of another party’s Confidential
Information, subject to applicable law that may prohibit the rendering of such
notification, it shall promptly notify the applicable party prior to any
disclosure and shall make all reasonable efforts to allow such other party an
opportunity to seek a protective order or other judicial relief. Despite any
contrary provision in this Agreement, if the party seeking to prevent disclosure
of such Confidential Information does not obtain a protective order or other
judicial relief within a reasonable period of time, the party required to
disclose the Confidential Information may disclose such information only to the
extent required and will continue to treat the Confidential Information in
accordance with this Agreement for all other purposes. Notwithstanding the
foregoing and in connection with the Depository Institutions’ compliance with
Regulation D, if a Depository Institution receives a request for information
regarding a Customer Account at such Depository Institution from a federal bank
regulatory agency with jurisdiction over such Depository Institution, the
Depository Institution will inform Schwab, of the request and Schwab, will
provide (or cause the Broker-Dealers to provide) the information sought as soon
as possible, but in any event within ten (10) days. Notwithstanding anything in
this Agreement to the contrary, nothing in this Agreement will prevent a party
from disclosing any Confidential Information to any regulatory authority having
jurisdiction over it or its subsidiaries in connection with ordinary course
reporting/discussions between it or its subsidiaries and such authorities, or as
may otherwise be required by law or regulation and, accordingly, the
prohibitions of disclosure, obligations of notice and related provisions in this
Agreement do not apply to any such disclosure to any such regulatory authority.

 

(h)   Each party, with reasonable notice to the other parties and during normal
business hours, shall have the right to inspect the other parties’ books and
records relating to this Agreement in order to monitor the other parties’
compliance with applicable privacy policies, laws and regulations. The party
requesting the inspection shall bear all costs in connection with such
inspection. Each party agrees that it shall not interfere with the ordinary and
normal course of the other parties’ business in conducting the inspection.

 

(i)   The parties acknowledge that disclosure of any Confidential Information by
the party receiving it will cause irreparable injury to the disclosing party,
its customers and other persons, and is inadequately compensable in monetary
damages. Accordingly, a party may seek injunctive relief in any court of
competent jurisdiction for the breach or threatened breach of this Section ‎16,
in addition to any other remedies in law or equity, and no party will raise the
defense of an adequate remedy at law in opposition to any such petition for
injunctive relief. This Section ‎16(i) shall not apply to disclosures required
by applicable law, as provided in, and under the conditions of Section ‎16(g)
hereof.

 

17.   Notices.

 

(a)   All notices under the Agreement will be in writing and will be sent:

 

if to TD Bank USA, to:

 

TD Bank USA, National Association

 

22



1701 Route 70 East

Cherry Hill, NJ 08034

Attention: Ellen Patterson, Group Head and General Counsel

Email: [***]

 

if to TD Bank, to:

 

TD Bank, National Association

1701 Route 70 East

Cherry Hill, NJ 08034

Attention: Ellen Patterson, Group Head and General Counsel

Email: [***]

 

In each case, with a copy (which shall not constitute notice) to:

 









Simpson Thacher & Bartlett LLP



425 Lexington Avenue 

New York, New York 10017



Attention:  

Lee A. Meyerson



Ravi Purushotham



Matt Rogers 

E-mail:



lmeyerson@stblaw.com 

rpurushotham@stblaw.com



mrogers@stblaw.com

 

If to Schwab, to:



The Charles Schwab Corporation

 

211 Main Street 

San Francisco, CA 94105



Attention:

Peter Crawford 

Peter Morgan



Email:

[***]



 

With a copy (which shall not constitute notice) to:

 

Davis Polk & Wardwell LLP



450 Lexington Avenue 

New York, New York 10017



Attention:  

William L. Taylor



Lee Hochbaum 

Facsimile:



(212) 701-5133 

E-mail:



william.taylor@davispolk.com 

lee.hochbaum@davispolk.com

 

23



(b)   All notices to be sent or delivered hereunder shall be deemed to be given
or become effective for all purposes of this Agreement as follows: (i) when
delivered in person, when delivered; (ii) when sent by registered, certified or
express mail, on the earlier of the third Business Day after the date of deposit
in the United States mail or the date of receipt; and (iii) when sent by email,
telegram, telecopy, overnight delivery or other form of rapid transmission, when
receipt of such transmission is received by the sender.

 

18.   Expenses. Except as otherwise set forth herein, each party hereto shall
pay its own expenses incident to the preparation, execution and performance of
this Agreement and the consummation of the transactions contemplated herein.

 

19.   Governing Law. This Agreement and all rights and obligations of the
parties hereunder shall be governed by and construed in accordance with the laws
of the State of New York.

 

20.   Assignment. None of Schwab, on the one hand, or the Depository
Institutions, on the other hand, may assign its rights or delegate its duties
under this Agreement, either in whole or in part, without the prior written
consent of the other party; provided, however, that such consent shall not be
required for an assignment by (i) any Depository Institution to another
depository institution that is an Affiliate of TD Parent in order to effectuate
the terms set forth under the provisos found in Sections ‎14(d) and ‎14(e), or
(ii) Schwab to any Broker Dealer; provided no such assignment shall relieve
Schwab of any of its obligations hereunder. Any other attempted assignment or
delegation in violation of this Section ‎20 shall be void. This Agreement shall
be binding upon all successors and permitted assigns of each party, irrespective
of any change with regard to the name of or the personnel of any party.

 

21.   Court Fees and Damages. In the event of suit by any of the parties to
enforce this Agreement, the prevailing party shall be entitled to such court
costs and attorneys’ fees as the court deems reasonable.

 

22.   Entire Agreement. This Agreement, together with all exhibits and schedules
attached hereto, constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements,
negotiations, representations and proposals, whether written or oral, with the
exception of any confidentiality agreements that may have been entered into by
the parties prior to the execution of this Agreement.

 

23.   Invalidity. If any provision or condition of this Agreement is held
invalid or unenforceable by any court or regulatory agency, such invalidity or
unenforceability attaches only to such provision or condition, and the validity
of the remaining provisions and conditions remain unaffected and shall be
enforced to the fullest extent permitted by applicable law or regulation.

 

24.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

25.   Headings. The division of this Agreement into sections, clauses,
paragraphs or subdivision and the insertion of headings are for convenience only
and shall not affect the

 

24



construction or interpretation. This Agreement shall be read and interpreted
with all changes of gender or number required by the context to the ordinary and
usual meanings of words, but words with recognized technical or trade meanings
shall be interpreted according to such recognized meanings.

 

26.   References to Statutes, Rules or Regulations. Any reference to a statute,
rule or regulation in this Agreement is deemed also to refer to any amendment or
successor provision to that statute, rule or regulation.

 

27.   Gramm-Leach-Bliley Compliance and Related Matters.

 

(a)   The Depository Institutions and Schwab hereby acknowledge that they are
subject to the privacy regulations under Title V of the Gramm-Leach-Bliley Act,
15 U.S.C. Section 6801 et seq., pursuant to which regulation the Broker-Dealers
are required to obtain certain undertakings from the Depository Institutions,
and the Depository Institutions are required to obtain certain undertakings from
the Broker-Dealers, with regard to the privacy, use and protection of nonpublic
personal financial information of their respective Customers or prospective
customers. Therefore, notwithstanding anything to the contrary contained in this
Agreement, the Depository Institutions and Schwab (on behalf of the
Broker-Dealers) agree that (i) they shall not disclose or use any Customer Data
except to the extent necessary to carry out obligations under this Agreement and
for no other purpose; (ii) they shall not disclose Customer Data to any third
party, including, without limitation, third party service providers without the
prior consent of each other and an agreement in writing from the third party to
use or disclose such Customer Data only to the extent necessary to carry out the
Depository Institutions’ obligations or the Broker-Dealers’ obligations under
this Agreement, and for no other purposes; (iii) they shall maintain, and shall
require all third parties approved under clause (ii) to maintain, effective
information security measures to protect Customer Data from unauthorized
disclosure or use; and (iv) they shall provide each other with information
regarding such security measures upon reasonable request and promptly provide
information regarding any failure of such security measures or any security
breach related to Customer Data. The Broker-Dealers shall provide all Customers
with copies of the Broker-Dealers’ privacy policies as in effect from time to
time, and comply with the provisions of such policies. In furtherance of the
foregoing, the Broker-Dealers shall take appropriate remedial actions upon the
occurrence of any breach of such privacy policies or any federal or state
privacy, customer information security or similar laws, regulations or
guidelines. The obligations set forth in this Section ‎27 shall survive
termination of this Agreement.

 

(b)   For purposes of this Agreement, “Customer Data” means the nonpublic
personal information (as defined in 15 U.S.C. Section 6809(4)) of Customers or
prospective customers (and/or each Broker-Dealer’s Affiliates) received by a
Depository Institution, or of a Depository Institution’s customers or
prospective customers received by a Broker-Dealer, in connection with the
performance of obligations under this Agreement, including, but not limited to
(i) an individual’s name, address, e-mail address, IP address, telephone number
and/or social security number; (ii) the fact that an individual has a
relationship with such Depository Institution or a Broker-Dealer and/or its
respective Affiliates; or (iii) an individual’s account information.

 

25



(c)   The Broker-Dealers and the Depository Institutions may disclose Customer
Data (i) pursuant to a request by any governmental or regulatory agency or
individual body having authority or jurisdiction over the Broker-Dealers or the
Depository Institutions, as the case may be, pursuant to a request or order
under applicable laws or regulations, and (ii) to regulatory examiners, their
Affiliates, auditors, and counsel in connection with the transactions
contemplated hereby. In the event a subpoena or other legal process concerning
Customer Data disclosed by a Depository Institution to the Broker-Dealers, or
the Broker-Dealers to the Depository Institution, is served upon a
Broker-Dealers or a Depository Institution, as the case may be, such
Broker-Dealer or such Depository Institution, as the case may be, agrees that it
will notify the other promptly upon receipt of such subpoena or other legal
process and will reasonably cooperate with the other in any lawful effort by the
other to contest the legal validity of such subpoena or other legal process.

 

28.   Litigation.

 

(a)   Schwab and each Broker-Dealer will promptly advise the Depository
Institution of any legal or administrative action of which Schwab or such
Broker-Dealer obtains knowledge by any state or federal court, agency or
authority taken or threatened to be taken that would preclude, limit or
otherwise restrict the offering of the Money Market Deposit Accounts as
contemplated by this Agreement.

 

(b)   Each Depository Institution will promptly advise Schwab of any legal or
administrative action of which the Depository Institution obtains knowledge by
any state or federal court, agency or authority, taken or threatened to be taken
that would preclude or limit or otherwise restrict the offering of the Money
Market Deposit Accounts as contemplated by this Agreement.

 

29.   No Recourse to the Broker-Dealers. It is understood and agreed that none
of the Broker-Dealers is a guarantor of, and shall in no way be liable to
perform, the obligations of the Depository Institutions under the Master
Accounts.

 

30.   Business Continuity Plan. Each of the Depository Institutions and Schwab
warrants that it has and will maintain throughout the term of this Agreement a
written business continuity plan (“BCP”) to enable it to recover and resume the
services provided by it to the other party or parties under this Agreement
within one Business Day in the event of any disruptive event. Each of the
Depository Institutions and Schwab further represents and warrants that it has
tested its BCP and will continue to conduct sufficient ongoing verification
testing for the recovery and resumption of services provided to the other party
or parties under this Agreement and will update its BCP at least annually. Each
party will notify the other party or parties within 30 days of any material
alterations to its BCP that would impair its ability to recover and resume any
interrupted services it provides to the other party or parties. Upon request by
the other party or parties, each party will provide to the other party or
parties a description of its BCP procedures as they relate to the recovery and
resumption of the services provided to the other party or parties accompanied by
a written certification that the BCP has undergone review and testing to account
for any changes to such services. Each party will promptly notify the other
party or parties of any actual, threatened, or anticipated event that does or
may disrupt or impact the services provided by it to the other party or parties
pursuant to this

 

26



Agreement and will cooperate fully with the other party or parties to minimize
any such disruption and promptly restore and recover the services.

 

31.   Amendments. The terms of this Agreement may not be modified, supplemented
or rescinded by a party to this Agreement except in writing signed by each party
to be bound by such modification, supplement or rescission.

 

32.   Benefit of the Parties. This Agreement is entered into for the sole and
exclusive benefit of the parties hereto. Nothing in this Agreement shall be
construed to grant any person other than the parties hereto, and their
respective successors and permitted assigns, any right, remedy or claim under or
with respect to this Agreement or any provision hereof.

 

33.   No Agency. Each party represents and warrants that it is an independent
contractor with no authority to contract for the other party or in any way to
bind or to commit the other party to any agreement of any kind or to assume any
liabilities of any nature in the name or on behalf of the other party. Under no
circumstances will either party, or any of its employees, hold itself out as or
be considered an agent, employee, partner or joint venturer of the other party.

 

34.   No Waiver. The failure of any party to require performance by another
party of any provision of this Agreement shall in no way affect the full right
to require such performance at any time thereafter. All rights or remedies of a
party specified in this Agreement and all other rights or remedies that either
party may have at law, in equity or otherwise shall be distinct, separate and
cumulative rights or remedies, and no one of them, whether exercised by the
party seeking enforcement or not, shall be deemed to be in exclusion of any
other right or remedy of such party.

 

35.   Amendment and Restatement of the 2013 IDA. Each of the parties hereto
hereby agrees that this Agreement amends, restates and supersedes the 2013 IDA
(and upon the Closing, Schwab will cause TDA and the TDA-Broker Dealers to
consent and agree to such amendment and restatement), which is superseded and of
no further force or effect effective as of the Closing.

 

36.   Authorized Representative of the Broker-Dealers. Whenever any provision of
this Agreement requires the Depository Institutions to give any notice or
instructions to or receive notice or instructions from the Broker-Dealers, the
Depository Institutions may give such notice or instructions or rely on such
notice or instructions from Schwab, acting on behalf of the Broker-Dealers.

 

[Remainder of page intentionally left blank]

 

27



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers effective as of the date first above written.

 



  TD BANK USA, NATIONAL ASSOCIATION           By:  /s/ Gregory Braca     Name:
Gregory Braca     Title:   President and Chief Executive Officer
TD Bank, America's Most Convenient Bank

 

  TD BANK, NATIONAL ASSOCIATION           By:  /s/ Gregory Braca    
Name: Gregory Braca     Title:   President and Chief Executive Officer
TD Bank, America's Most Convenient Bank

 







  THE CHARLES SCHWAB CORPORATION           By:  /s/ Peter Crawford     Name:
Peter Crawford     Title:   Executive Vice President and Chief Financial Officer












 

 



Exhibit A

 

The amount to be paid to the Broker-Dealers in accordance with Section 5(e)(i)
of the Agreement in respect of a calendar month shall be equal to:

 

a)The Monthly Fixed Rate Crediting Amount (as defined in Note 1) for such
calendar month; plus

 

b)The Float Crediting Amount (as defined in Note 2) for such calendar month.

 

Note 1.

 

Fixed Rate.

 

"Monthly Fixed Rate Crediting Amount", for a calendar month, will be equal to
the sum of all Monthly Individual Fixed Rate Crediting Amounts.

 

"Monthly Individual Fixed Rate Crediting Amount", in respect of each Fixed Rate
Obligation Amount, will be equal to the total dollar amount accrued on such
Fixed Rate Obligation Amount during the applicable calendar month calculated as
follows: (Yield on such Fixed Rate Obligation Amount) multiplied by (the amount
of such Fixed Rate Obligation Amount) multiplied by (a fraction the numerator of
which is the actual number of days in such calendar month for which such Fixed
Rate Obligation Amount is in place and the denominator of which is 365).

 

The yield on each Fixed Rate Obligation Amount (the “Yield”) shall be equal to
the mid-market fixed coupon rate quoted on Bloomberg Swap Manager (Bloomberg
page SWPM or any successor page) for a USD, monthly pay (both fixed and floating
leg) swap versus one month LIBOR (subject to Exhibit D), with effective and
maturity dates corresponding to those of the applicable Fixed Rate Obligation
Amount (for illustration purposes only, such rate is shown as equal to 1.382763%
per annum as illustrated below in a screen shot of Bloomberg page SWPM in
Exhibit A1). The swap quote shall be based on a day count convention for the
fixed leg of the swap of 30I/360 and a day count convention for the floating leg
of the swap of Actual/365. The Yield will be calculated as a percentage to 6
decimal places.

 

Set forth below (Exhibit A2) is an illustration of the Bloomberg Swap Manager
settings to be used for the establishment of the fixed rate for each Fixed Rate
Obligation Amount. If Bloomberg Swap Manager is not available for any reason,
the parties will use an alternative source, agreed upon by the parties, each
acting reasonably, to determine the Yield.

 

For clarity, the Monthly Individual Fixed Rate Crediting Amount will include
Yield accruing on the effective date but not the maturity date of each Fixed
Rate Obligation Amount.

 





Note 2.

 

Floating Rate.

 

“Floating Rate Obligations”, on any given day, will be the amount equal to the
total amount of deposits in the Master Accounts less the sum of all Fixed Rate
Obligation Amounts as of 4:00 p.m. Eastern Time on such day.

 

“Float Crediting Amount” for a calendar month will be equal to the sum of all
Daily Float Credit Amounts for such month.

 

"Daily Float Credit Amount" for any day will be equal to the amount accrued on
the Floating Rate Obligations for such day based on the Federal Funds Rate for
such day (or, if such day is not a Business Day, the Federal Funds Rate for the
immediately preceding Business Day).

 

“Federal Funds Rate” means the rate per annum (rounded upwards, if necessary, to
the next higher 1/100th of 1%) representing the daily effective federal funds
rate, as published in Federal Reserve Statistical Release H.15
(http://www.federalreserve.gov/releases/h15/data.htm) or any successor or
substitute publication selected by the Depository Institutions. If, for any
reason, such rate is unavailable, then “Federal Funds Rate” shall mean a daily
rate that is determined, in the opinion of the Depository Institutions, to be
the rate at which federal funds are being offered for sale in the national
federal funds market at 9:00 a.m. (New York City time).

 





Exhibit A1:

[image_idaa1.jpg]

 





Exhibit A2:

[image_idaa2.jpg]

 





Exhibit B

Methodology for Calculating Applicable FDIC Deposit Insurance Premium
Assessments

 

To determine the total base assessment for the Depository Institutions for any
period divide the FDIC deposit insurance premium assessments for the Depository
Institutions for such period by the average total deposits of the Depository
Institutions for such period and multiply by average sweep deposits of the
Depository Institutions in the Master Accounts for such period (the “Base
Assessment”).

 

The Base Assessment shall be recalculated by [***]

 



The Depository Institutions are invoiced the FDIC deposit insurance premium
assessments on a quarterly basis. The Depository Institutions will apply the
most recent quarterly assessment received to the monthly fee statements and
reconcile quarterly upon receipt of the actual invoice from the FDIC for the
periods covered by such monthly fee statements according to the following:

 

  Fee Statement Month Jan. Feb. Mar. Apr. May Jun. Jul. Aug. Sept. Oct. Nov.
Dec. FDIC Assessment Applied Sep. Sep. Sep. Dec. Dec. Dec. Mar. Mar. Mar. Jun.
Jun. Jun. Quarterly Reconciliation Sep. invoice     Dec. invoice     Mar.
invoice     Jun. invoice    

 





Exhibit C – Economic Replacement Value

 

[***]

 





Exhibit D - LIBOR Fallback Language

 

The parties acknowledge that the UK's Financial Conduct Authority has announced
that, at the end of 2021, it will no longer persuade or compel panel banks to
submit rates required to calculate the London Interbank Offered Rate ("LIBOR").
Accordingly, the parties agree that using a USD fixed rate swap rate versus
one-month LIBOR to establish the Yield on Fixed Rate Obligation Amounts (or
other calculations as otherwise required under this Agreement) may not be
possible or desirable over the full term of this Agreement.

 

The Alternative Reference Rates Committee ("ARRC") was convened by the Federal
Reserve Bank of New York ("FRBNY") and in June 2017 the ARRC selected the
Secured Overnight Financing Rate ("SOFR") as the alternative reference rate for
USD LIBOR. The FRBNY began publishing SOFR daily in April 2018.

 

The International Swaps and Derivatives Association is working to update its
definitions and establish an IBOR Fallbacks Protocol ("ISDA Protocol").
Derivative counterparties who both agree to adhere to this protocol will
automatically have their legacy derivative agreements updated to incorporate the
new fallback language set out in the ISDA Protocol.

 

The ISDA Protocol will specify a trigger for when the provisions of the ISDA
Protocol will be effective for USD fixed rate swaps versus LIBOR ("ISDA
Effective Date"). Pursuant to the ISDA Protocol, legacy USD fixed rate swaps
will have a revised rate setting mechanism for the floating (LIBOR) leg for
periods following the ISDA Effective Date whereby the floating rate will be SOFR
plus a spread specific to the LIBOR tenor being revised, specified in the ISDA
Protocol ("Spread").

 

While the Fixed Rate Obligation Amounts are not derivatives, the parties have
agreed to reference the ISDA Protocol for purposes of calculations under this
Agreement through and following the LIBOR transition.

 

The LIBOR transition will not give rise to a need to adjust the Yield on any
Fixed Rate Obligation Amounts established prior to the ISDA Effective Date.
However, the parties agree to use a revised process for establishing the Yield
on new Fixed Rate Obligation Amounts established following the ISDA Effective
Date as set out below.

 

From and after the ISDA Effective Date, the Yield on new Fixed Rate Obligation
Amounts shall be equal to the mid-market fixed coupon rate quoted on Bloomberg
Swap Manager (Bloomberg page SWPM, Fixed vs. SOFR (OTC) or any successor page)
for a USD, monthly pay (both fixed and floating leg) swap versus (i) SOFR, plus
(ii) the Spread for one month LIBOR, with an effective and maturity date
corresponding to those of the applicable Fixed Rate Obligation Amount (for
illustration purposes only, such rate is shown as equal to 1.384941% per annum
as illustrated below in a screen shot of Bloomberg page SWPM in Exhibit D1). The
swap quote shall be based on a day count convention of Actual/365. Set forth
below (Exhibit D2) is an illustration of the Bloomberg Swap Manager settings to
be used for the establishment of the fixed rate for each Fixed Rate Obligation
Amount. If Bloomberg Swap Manager is not available

 





for any reason, the parties will use an alternative source, agreed upon by the
parties, each acting reasonably, to determine the Yield.

 

From and after the ISDA Effective Date, the calculations in Exhibits A and C
that reference LIBOR will be adjusted in a manner similar to the preceding
paragraph.

 





Exhibit D1:





 [image_idad1.jpg]





Exhibit D2:

 [image_idad2.jpg]

 







